SUMMARY ORDER

Petitioner Dong Rong Yang, a native and citizen of the People’s Republic of China, seeks review of an August 22, 2008 order of the BIA affirming the November 7, 2006 decision of Immigration Judge (“IJ”) Noel A. Ferris denying Yang’s application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). In re Dong Rong Yang, No. A98 885 906 (B.I.A. Aug. 22, 2008), aff'g No. A98 885 906 (Immig. Ct. N.Y. City Nov. 7, 2006). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
Based on the thorough and well reasoned opinion of the Board of Immigration appeals, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).